Citation Nr: 0118528	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $29,340.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

REMAND

The veteran served on active duty from July 17 to October 2, 
1943.  The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from February and May 1999 decisions of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 1999, the Committee denied 
entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $17,624.00.  In May 1999, 
the Committee also denied entitlement to waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$11,716.00, for a total of $29,340.00.

While further delay is regrettable, the appellant, through 
her representative, has raised an issue that must be 
addressed by the Committee before further appellate action 
may be taken.  She has challenged the amount and existence of 
the indebtedness.  A debtor has the right to dispute the 
existence or the amount of the debt.  See 38 C.F.R. 
§ 1.911(c) (2000); Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  In this 
case, the appellant has argued that the overpayment at issue 
resulted from VA administrative error and should be waived.  
She states that because the veteran did not have 90 days of 
active service, VA should not have awarded her death pension 
benefits.  In essence, she is claiming that the effective 
date of the reduction or discontinuance should be the date of 
last payment.  See 38 U.S.C.A. § 5112(b)(10) (West 1991); 
38 C.F.R. § 3.500 (2000).  The RO has not yet addressed this 
issue.  The appellant also requested that she be provided an 
accounting, explaining the amount of the overpayment(s) and 
how it was calculated.  See Statement from the appellant, 
dated April 20, 1999.  

Because a determination on waiver of the indebtedness 
presupposes the correctness of the amount and/or existence of 
the indebtedness, the Board will defer consideration of the 
waiver claim until return of this appeal from REMAND.

Additionally, the appellant submitted additional evidence 
directly to the Board on several occasions in 2001.  As she 
did not waive RO consideration of this evidence, a remand to 
the RO for the issuance of a supplemental statement of the 
case is warranted.  See 38 C.F.R. §§ 19.31, 20.1304(c) 
(2000).  Finally, it would be useful to obtain more recent 
and updated information concerning the appellant's financial 
status.

Accordingly, the case is remanded for the following:

1.  Adjudicate the appellant's claim 
concerning the amount of the overpayment 
in issue, undertaking such development as 
is necessary in order to adjudicate the 
issue, and addressing the specific 
contentions raised by the appellant.  See 
38 U.S.C.A. § 5112(b)(10) (West 1991); 
38 C.F.R. §§ 3.3, 3.203, 3.500 (2000).  
Also, provide an accounting to the 
appellant, explaining the amount of the 
overpayment and how it was calculated.  
If the determination is adverse to her, 
notify her of the determination and of 
her appellate rights, including the need 
to file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

2.  Notify the appellant of the 
information and evidence needed to 
substantiate her waiver claim and of what 
part of such evidence the Secretary will 
attempt to obtain on her behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing her of 
the need for an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.

3.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

4.  With respect to the above 
development, reasonable efforts to 
document the actions taken should be 
made.  Also, any lack of response or 
failure to cooperate on the part of the 
appellant should be clearly documented in 
the file.

5.  Readjudicate the appellant's claim 
requesting waiver of recovery of the 
overpayment of death pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  If the 
findings remain adverse to the appellant, 
provide her and her representative a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


